Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-5 and 21-35 are pending.

	

Response to Amendment
Applicant's argument, filed on October 26, 2021 has been entered and carefully considered. Claims 22-35 new claims added, claims 6-20 has been canceled. Claims 1-5 and 21-35 are pending. 


Response to Arguments
2.	Regarding claim 1, on pages 10 applicant argues "Yang fail to disclose appending second time data prior to second end of the line data of the second scan
line data," as claimed in claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because. Yang teaches appending second time data prior to second end of the line data of the second scan line data ([see in Fig. 4 and para 0103]- module 210 adjusts either the lidar clock or the camera clock according to the selected start time. For example, the perception module 210 adjusts the camera 
 Therefore, the rejection has been maintained.

	
	
	

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 21, 22, 24-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US. Pub. No. 2017 /0187961 A1) in view of Ling et al. (US. Pub. No. 2018/0070039 A1) and further in view of Yang et al. (US. Pub. No. 2019/0120948 A1; provisional app. No. 62/574,744, filed on Oct. 19, 2017).
Regarding claim 1, Katz teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations ([see in Fig. 1 and para 0026, also in claim 8]-in claim 8 discloses a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a processor, cause the processor to perform steps) comprising: receiving, from an image sensor, first scan line data of an image frame ([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method  “image data for each row” corresponds to the claimed “scan line data”); associated with a rolling shutter image capture([para 0002 and 0004]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter"  ); appending first time data to the first scan line data([para 0030]- a timestamp is added/provided by the camera 122 for each row/scan line; also in [Fig. 2A and para 0046); adjusting, based at least in part on a size of the first time data, a width associated with the first scan line data([see in Fig. 2A;3A-3C and para 0043-0044; 00053; 0057]- adjustment module 134 adjusts image data of a row of the image frame, and image data of all subsequent rows of the image frame, based on the calculated image data translation of the row to generate an adjusted image frame); receiving, from the image sensor, second scan line data of the image frame associated with the rolling shutter image capture([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is captured at a different instant in time.  Thus, the image capturing device does not capture the image data of the image frame at one instant in time; “image data for each row” corresponds to the appending second time data to the second scan line data ([para 0030] - a timestamp is added/provided by the camera 122 for each row/scan line; also in [Fig. 2A and para 0046).

    PNG
    media_image1.png
    705
    402
    media_image1.png
    Greyscale


In an analogous art, Ling teaches appending first time data prior to first end of line data of the first scan line data([see in Fig. 1-2]- FIG. 2 schematically illustrates a driving time sequence diagram of the TFT flat-panel image sensor in FIG. 1 which uses a method for image capture in a conventional technology (the driving time sequence diagram includes driving time sequences of a plurality of scanning lines 12 and driving time sequences of a signal readout chip), and the plurality of scanning lines 12 (FIG. 1 shows a scanning line 12z, a scanning line 12a, a scanning line 12b, a scanning line 12c, and the scanning line 12d; and FIG. 2 shows the scanning line 12a, the scanning line 12b, the scanning line 12c and an n-th scanning line 12n which is not shown in FIG. 1) are selected row by row, each of the plurality of scanning lines 12 has a driving time B, and the signal readout chip (labeled as ROIC in the driving time sequence diagram) has a signal capture period which is referred to as a first period A. A driving time of the scanning line 12a is prior to a driving time of the scanning line 12b, and a driving time of the scanning line 12b is prior to a driving time of the scanning line 12c); and appending second time data prior to first end of line data of the second scan line data([see in Fig. 1-2]- FIG. 2 schematically illustrates a driving time sequence diagram of the TFT flat-panel image sensor in FIG. 1 which uses a method for image capture in a conventional technology (the driving time sequence diagram includes driving time sequences of a plurality of scanning lines 12 and driving time sequences of a signal readout chip), and the plurality of scanning lines 12 (FIG. 1 shows a scanning 
However, the combination of Katz and Ling don’t explicitly disclose appending second time data prior to second end of the line data of the second scan line data.
In an analogous art, Yang teaches appending second time data prior to second end of the line data of the second scan line data([see in Fig. 5 and 8B]- the perception module 210 calculates 520 a time shift.  In order to calculate a time shift for each sample, the perception module 210 determines a set of time deltas [T] by which to adjust the camera timestamp.  The time deltas may be on the order of milliseconds (ms), e.g., 0 ms, 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms, 15 ms, 
Regarding claim 3, Yang teaches the first scan line data is associated with a first exposure time; and the second scan line data is associated with a second exposure time that is different than the first exposure time([para 0068]- LIDAR scan is captured over a LIDAR exposure, the LIDAR scan may be subject to LIDAR motion while the vehicle 150 is in motion during the LIDAR exposure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Katz, Ling and 
Regarding claim 4, Yang teaches modifying, based at least in part on the first time data, at least a portion of an image to correct or compensate for a distortion effect caused by motion associated with the rolling shutter image capture, to produce a modified image, wherein the distortion effect comprises one or more of: wobble; skew; spatial aliasing; or temporal aliasing; and controlling, based at least in part on the modified image, movement of an autonomous vehicle([para 0070]- with the LIDAR motion, the images may be captured over a camera exposure that creates distortions in moving objects when in the camera is in the process of capturing an image by raster scanning a photodiode array. To compensate for the rolling shutter, the LIDAR-camera transform may include rolling shutter correction; examiners consider that as distortion effect; [para 0004-0005]- Autonomous vehicle).
Regarding claim 5, Yang discloses a precision time protocol (PTP) clock([para 0103]- a precision time protocol being used); and a system processor clock that is synchronized with the PTP clock([para 0103]- a precision time protocol being used); wherein the operations further comprise: obtaining data from a counter that is slaved to the system processor clock([para 0103]- a precision time protocol being used); and determining, based at least in part on the data, the first time data([para 0103]- perception module 210 synchronizes 760 the LIDAR and the camera based on the selected start time. In one or more embodiments, the perception module 210 adjusts either the LIDAR clock or the camera clock according to the selected start time. For 
Regarding Claim 21, wherein the first time data is appended after the first scan line data and prior to the first end of line data([see in Fig. 5 and 8B]- the perception module 210 calculates 520 a time shift.  In order to calculate a time shift for each sample, the perception module 210 determines a set of time deltas [T] by which to adjust the camera timestamp.  The time deltas may be on the order of milliseconds (ms), e.g., 0 ms, 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms, 15 ms, 20 ms, 25 ms, 30 ms, etc. Additionally, the time deltas can be positive or negative values effectively adding to the camera timestamp (a later timestamp) or subtracting from the camera timestamp (an earlier timestamp)).
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for method claim 22 have been met in system claim 1.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 26, Yang teaches obtaining data from a counter that is synced to a system processor clock ([para 0103]- a precision time protocol being used); and determining, based at least in part on the data, the first time data([para 0103]- perception module 210 synchronizes 760 the LIDAR and the camera based on the selected start time. In one or more embodiments, the perception module 210 adjusts 
Regarding claim 27, Katz teaches wherein the first scan line data is associated with a first sensor ([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is captured at a different instant in time.  Thus, the image capturing device does not capture the image data of the image frame at one instant in time); and the second scan line data is associated with a second sensor ([see in Fig. 2A and para 0002;0004 and 0029]- an image capturing device, such as a camera, may capture an image frame at a single moment, or may capture an image frame with a "rolling shutter" that captures sequential lines of the image frame.  The image frame includes image data for a plurality of rows.  An image capturing device using the rolling shutter method captures the image data of the image frame one row (or column) at a time.  In other words, image data for each row is captured at a different instant in time.  Thus, the image capturing device does not capture the image data of the image frame at one instant in time.
Regarding claim 28, Yang teaches the first sensor comprises an image sensor; and the second sensor com prises at least one of: an additional image sensor; a LI DAR sensor; a radar sensor; or a time-of-flight sensor. ([para 0046]- module 210 receives 
Regarding claim 29, Yang teaches modifying, based at least in part on the first time data, at least a portion of an image to correct or compensate for a distortion effect caused by motion associated with the rolling shutter image capture ([para 0070]- the LIDAR-Camera transform also adjusts for rolling shutter correction of the images. In a similar manner to that described above with the LIDAR motion, the images may be captured over a camera exposure that creates distortions in moving objects when in the camera is in the process of capturing an image by raster scanning a photodiode array. To compensate for the rolling shutter, the LIDAR -camera transform may include rolling shutter correction. In some embodiments with multiple images, the LIDAR projection module 330 stitches images together).
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for method claim 30 have been met in system claim 1.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 26.



Claims 6-20(canceled).

Claims 2, 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Ling and Yang as applied to claim 1 above and further in view Kusevic et al. (US. Pub. No. 2010/0157280 A1) .
Regarding claim 2, the combination of Katz and Ling don’t exclusively disclose receiving, from a LIDAR sensor, LIDAR data comprising a LIDAR point, the LIDAR data associated with third time data; and associating, based at least in part on the first time data and the third time data, the LIDAR point with at least a portion of the first scan line data.
In an analogous art, Kusevic disclose receiving, from a LIDAR sensor, LIDAR data comprising a LIDAR point, the LIDAR data associated with third time data([abstract]- Imaging data is captured at a computer processor simultaneously from the line scan camera and the laser scanner from target object providing scanning targets defined in an imaging plane perpendicular to focal axes of the line scan camera and the LiDAR scanner. X-axis and Y-axis pixel locations of a centroid of each of the targets from captured imaging data is extracted); and associating, based at least in part on the first time data and the third time data, the LIDAR point with at least a portion of the first scan line data([abstract; 0008; 0019]- aligning a line scan camera with a LiDAR 
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 2.



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	KURANE US 2009/0135271 A1, disclose image sensor that is allowed to expose a photoelectric conversion element to light on a line-by-line basis
2.	Stein et al., US 2014/0198184 A1, discloses techniques for capturing images in a rolling shutter, stereo image acquisition system that may be included on a vehicle.
3.	Minister, US 2017/0364758 A1, discloses methods for vehicle signal light detection in an autonomous vehicle.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487